October     9, 1975


The Honorable Richard W. Carter                         Opinion No.   H-   713
Office of the County Attorney
Hunt County                                             Re: Validity of oaths administered
Third Floor,   Courthouse  Building                     by notaries who are between the ages
Greenville,  Texas   75401                              of eighteen and twenty-one.

Dear Mr.    Carter:

      You ask whether oaths administered   by notaries public eighteen years
of age or older but under the age,of tw~enty-one are valid if they were administered
between August 27, 1973 and June 19, 19751

       Until recently the language of article 5949 provided that a notary public was
required to be at least twenty-one ~years of age.        Se;;a5”;Ae*;t,*   ;J;;;    ,4-8ttih,;eg. r
ch. 309, p. 459 (codified as V. T.C.S.      art. 5949).
5949 was amended to expressly      provide that a person need be only            eighteen years
of age to be appointed a notary public.      Previously,      however,   on August 27, 1973,
article 5923b, V. T. C. S., had become effective.         It provides in part:

                         Section 1. The purpose of this Act is to extend all
                      the rights, privileges,  and obligations   bf majority to
                      all persons who are at least 18 years of age.      It shall
                      be construed liberally  to accomplish    that purpose.

                         Section 2. Notwithstanding     any statutory & decisional
                      law, or any rule, regulation,     or ordinance of this state or
                      of any political subdivision or incorporated     city or town of
                      this state, a person who is at least 18 years of age has the
                      rights, privileges,   and obligations   of a person who is 21
                      years of age.    A law, rule, regulation,    or ordinance which
                      extends a right, privilege,    or obligation to a person on the
                      basis of a minimum age of 21, 20, or 19 years shall be in-
                      terpreted as prescribing    a minimum age of 18 years.      . . ..

      The issue is whether this statute effectively    lowered the qualifying age for
notaries public from twenty-one      to eighteen as of August 27, 1973.    We have
previously   said that the clear language of that article indicates that any law ex-
tending a right, privilege   or obligation to a person on the basis of a minimum




                                         p.   3066
The Honorable   Richard   W.   Carter   - page 2    (H-713)




age of twenty-one   is to be interpreted as prescribing  a minimum age of eighteen.
Attorney General Opinions H-687(1975);      H-301(1974); H-82(1973).     Accordingly,
it is our opinion that beginning August 27, 1973, a person who was efghteen years
of age could be appointed as a notary public and that any oaths he might administer
would not be subject to challenge on the basis of his age.    And see Freeman v.
Port Arthur Rice and Irrigation Co.,     188 S.W. 444 (Tex. civ. App. --Beaumont
1916, no writ) which indicated that an affidavit was not defective because the
notary before whom it was administered      was under twenty-one     years of age.

                                 SUMMARY

                         Beginning August 27, 1973, persons who
                    were at least eighteen years of age were eligible
                    for appointment as a notary public.

                                             ery truly   yours,


                                                   F%
                                                   L. HILL
                                               orney General      of Texas




Opinion Committee

jad:




                                        p.   3067